United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1660
                                  ___________

Thomas R. Louden; Hazel Schilb,         *
                                        *
              Appellants,               *
                                        *
       v.                               *
                                        *
Clifford M. Skinaway, Sr., Deceased;    *
Gloria Skinaway, Wife; Sandy M.         *
Skinaway Perry, Daughter; Monroe        *
Skinaway, Brother; Sandy Lake           *
Indian Reservation; Ojibwe              *   Appeal from the United States
Foundation of Sandy Lake Board          *   District Court for the
Members; Ken Litzau; Duane Martin,      *   District of Minnesota.
Secretary/Treasurer; Lorene Skinaway; *        [UNPUBLISHED]
Elizabeth Skinaway; Kenneth Perry,      *
Sr.; Sharon Martin; John Remington      *
Granham; Marvin Strong; City of         *
Brainerd, Minnesota; Bonnie K.          *
Cumberland, Mayor; Council              *
Members; James J. Dehen, Jr.; Mark      *
O’Day; Frank Asplund; Kevin Olander; *
James E. Wallin; Lucy Neshaim; Gene *
L. Goedker, City Attorney; Tom          *
Fitzpatrick, City Administrator; Daniel *
J. Vogt, City Engineer; Jeff Hulsether, *
City Planner; Al Cottingham, City       *
Building Officials; Jack Endfield;      *
Tim Caughey; William O’Hara; Jack       *
Antolak; Clinton Nelson, doing          *
business as Positive Realty; Jane Dows, *
participating defendants; John Dows,     *
upon future disclosures/disposition,     *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: September 4, 1998
                              Filed: September 9, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Thomas R. Louden and Hazel Schilb appeal the district court&s1 order dismissing
their action. Having carefully reviewed the record and the appellate briefs, we find no
reversible error and affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.

                                          -2-